Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-24, 33, 35-37 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Karmann (DE202007015654U1, machine translation relied on).
Re Claim 21, Karmann discloses a production plant 1 for workpieces, comprising: a preparation region 9, 10, 11, 12 and a production region 14, 15, 16 for the workpieces 8; a conveying device 7 for transporting the workpieces from the preparation region to the production region (Fig. 1; para. 28-31); wherein the preparation region comprises a loading region for the loading of the conveying device with workpieces (para. 31); and an inspection station 22 for the transported workpieces, the inspection station arranged between the preparation region and the production region (station 22 is arranged between preparation region and production region on conveyor route T; Fig. 1) and configured to inspect the workpieces while the workpieces are moving through the inspection station (Fig. 1; para. 35-36).
Re Claim 22, Karmann discloses the conveying device comprises a plurality of conveying means, each conveying means including a load handling means 18 for handling a plurality of identical or different workpieces in a defined manner, wherein the workpieces are supported 
Re Claim 23, Karmann discloses the inspection station is configured to inspect the type, the position and orientation, and the completeness of the transported workpieces on the load handling means (Fig. 1; para. 35-39). 
Re Claim 24, Karmann discloses the inspection station inspects the workpieces during their transport through the inspection station (Fig. 1; para. 35-39). 
Re Claim 33, Karmann discloses the conveying device comprises a plurality of individually controllable conveying means 18 and a network of conveying paths (Fig. 1; para. 38).
Re Claim 35, Karmann discloses the preparation region and the production region are spatially separated from each other (Fig. 1).
Re Claim 36, Karmann discloses the production region comprises a plurality of production stations 14, 15, 16 for the workpieces (Fig. 1). 
Re Claim 37, Karmann discloses the production stations comprise a surrounding, protective partition with at least one lock for at least one of an entrance or an exit of a transport means (left wall with door; Fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmann in view of Diez (PGPub 20090249606).
Re Claim 25, Karmann does not disclose the inspection station comprises an inspection device configured to capture values related to the actual shape, position and orientation, and completeness of the transported workpieces, and to evaluate the captured, actual values. However, Diez
Re Claim 26, Karmann discloses the inspection device compares the captured, actual values to a target specification, or transmits the captured, actual values to an external comparison device 14 (para. 22; Fig. 1-3).
Re Claims 27-28, Karmann does not disclose at least one of the conveying means or the load handling means comprise a data carrier with data related to the workpieces being handled, the inspection device comprises at least one of a reading device or a writing device operable with the data carrier.  	However, Diez teaches conveying means or load handling means comprise a data carrier 42 with data related to the workpieces being handled (para. 22; Fig. 1-3), the inspection device comprises at least one of a reading device or a writing device operable with the data carrier (para. 22; Fig. 1-3). It would be obvious to one of ordinary skill in the art to utilize a data carrier with reading or writing device, as taught by Diez, for the purpose of enabling efficient processing of the workpieces and to expedite the manufacturing process and to determine important information on the workpiece such that it can be determined if the workpiece is defective or not.
Re Claim 29-30, Diez teaches the inspection device comprises a detection device to detect the presence and shape of the workpieces (para. 22), the detection device is at least one of: configured to detect a height boundary of the workpieces, a contactless detection device, optical sensor system (optical scanner, para. 22), laser stripe sensor, a laser scanner or linescan camera.
Re Claim 31
Re Claim 32, Karmann/Diez disclose at least one of the detection device or the capture device is arranged on a stationary or dynamic frame (Fig. 1; para. 35-40 of Karmann) (Fig. 1-3 of Diez).
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmann in view of Akeel (US 5,272,805).
Re Claim 34, Karmann discloses the conveying means are configured as floor-bound, driverless transport vehicles. Karmann does not explicitly disclose the conveying means are configured as autonomous, floor-bound, driverless transport vehicles (AGVs). However, Akeel teaches a plurality of individually controllable conveying means, the conveying means are configured as autonomous, floor-bound, driverless transport vehicles AGVs (Col. 16, lines 1-30; Col. 17, line 24- Col. 18, line 26). It would be obvious to one of ordinary skill in the art to utilize AGVs as conveying means, as taught by Akeel, for the purpose of providing an automated and flexible manufacturing environment with increased efficiency and flexibility.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-37 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Ryan J. Walters/Primary Examiner, Art Unit 3726